Title: To George Washington from Timothy Pickering, 13 September 1798
From: Pickering, Timothy
To: Washington, George


(private) 
SirTrenton [N.J.] Sept. 13 1798.  
I have this moment received your favour of the 9th. Since mine of the 1st the Secretary of War has received from the President a letter deciding the ranks of the three first General Officers in question—that they shall stand, Knox—Pinckney—Hamilton. This decisive act is the more surprizing, seeing but a fortnight before the President had written to McHenry, that in his opinion Genl Knox had the legal right to rank first, and that “if General Washington is of the same opinion and consents to it” let the Commissions be so made out. I quote the above words from memory, but believe them exact; I know that the matter was put on your “opinion” and “consent.” This precipitate decision has made us all very uneasy; and I proposed that we should address the President, stating respectfully, but plainly, the erroneous opinion he had formed upon Genl Knox’s claim, and the mischievous consequences that must inevitably follow his decision, if carried into execution. I made a draught which is under consideration. I should have written before now, but that I wished, if we agreed in an address to the President,

to send a copy of it to you. One mischief already appears—Colo. Hamilton will not serve in the place to which the President would now degrade him. The fact is, that the President has an extreme aversion to Colo. Hamilton—a personal resentment—and if he followed his own wishes and feelings alone, would scarcely have given him the rank of a brigadier. But a single circumstance will give you a clearer idea of the President’s sentiments toward Colonel Hamilton than a volume of other details. Not imagining that you would ever again be interrupted in your tranquil retirement, after having toiled in public services for more than forty years; and not knowing that the President had contemplated pressing you into a new & probably uncommonly active war: Upon being asked by the President (and this was, tho’ I was utterly ignorant of it, on the very day, and about an hour after he had actually nominated you to the Senate) “Whom shall we appoint Commander in Chief?” I answered, “Colonel Hamilton.” Oh! No! said the President: it is not his turn by a great deal: “I would sooner appoint Gates, or Lincoln, or Morgan.” Tho astonished at this declaration, I instantly replied “Morgan is an excellent soldier, and has a capacity for a small command; but not exceeding a brigade. He however has now a broken constitution, and is utterly incapable of taking the field. As for Gates, he is now an old woman: and Lincoln is always asleep.”
This anecdote will, as one instance, illustrate and apologize for the remark made in my last, that I could not respect “errors, prejudices or passions.”
The president had never intimated to Mr Wolcott or me his intention of naming you Commander in Chief: I do not know that he had to Mr McHenry.
I presume Colo. Hamilton may have written you since the President’s decision was expressed. It is a decision which ought not to stand: I hope in God the President may be prevailed on to reverse it: we have taken it upon ourselves to delay its execution. If there be such precipitation in measures of high importance, public affairs will be plunged into irretrievable ruin. I have neither talents nor weight of character to produce much effect; but what I have shall be exerted without the smallest regard to personal consequences.
When we shall have decided about the address, I will do myself

the honor again to write you. I have seized a few minutes before the closing of the mail to give this hasty scrawl. I am most respectfully yours

Timothy Pickering

